     Case 3:19-cv-01402-JM-AGS Document 31 Filed 12/10/20 PageID.106 Page 1 of 8




1
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                     SOUTHERN DISTRICT OF CALIFORNIA
10
11   ALLSTATE INSURANCE                       Case No.: 19cv1402-JM-AGS
     COMPANY, an Illinois
12
     Corporation,                             REPORT AND
13                               Plaintiff,   RECOMMENDATION GRANTING
                                              JOINT MOTION FOR APPROVAL
14   v.                                       OF MINOR’S COMPROMISE
15
     DOE 1; DOE 2; DOE 3, a minor,
                                              [ECF No. 22]
16   through his guardian ad litem; and
     JANE DOE, a minor, through her
17
     guardian ad litem JOHN DOE
18                           Defendants.
19
20
21
22        This Report and Recommendation is submitted to United States
23   District Judge Jeffrey T. Miller pursuant to 28 U.S.C. § 636(b)(1) and Local
24   Civil Rule 72.1(c) of the United States District Court for the Southern
25   District of California. For the reasons set forth herein, the Court
26   RECOMMENDS the parties’ Joint Motion for Approval of Minor’s


                                              1
                                                                       19cv1402-JM-AGS
     Case 3:19-cv-01402-JM-AGS Document 31 Filed 12/10/20 PageID.107 Page 2 of 8




1    Compromise be GRANTED.
2                          I.   FACTUAL BACKGROUND
3         Allstate Insurance Company (“Plaintiff”) brought this Declaratory
4    Relief and Reimbursement Action in this Court to determine its obligations
5    to defend and indemnify Does 1, 2, and 3 in an underlying state court action
6    in San Diego Superior Court (the “Underlying Action”). (ECF No. 22 at 2).
7    The Underlying Action arose from an alleged assault of Jane Doe, a minor,
8    on February 23, 2018 at the residence of Does 1, 2, and 3. (ECF No. 30 at 2).
9    Jane Doe alleged that the parents (Doe 1 and Doe 2) of a minor (Doe 3) were
10   negligent in their supervision, allowing a sexual assault to occur at their
11   home against Jane Doe. (ECF No. 22 at 2). Specifically, Jane Doe alleged
12   that she was awakened at 3:00 a.m. by Doe 3 sexually assaulting and raping
13   her. (ECF No. 22 at 6). She alleged that Doe 1 and Doe 2 failed to provide
14   proper care for her after she informed them of the incident. (Id.).
15        Through her Guardian ad Litem, John Doe, Jane Doe brought claims
16   against Doe 3 for sexual assault and battery, intentional infliction of
17   emotional distress, and negligence, and against Doe 1 and Doe 2 for
18   negligence and statutory parental liability for willful misconduct of a minor
19   under California Civil Code Section 1714.1. (ECF No. 1 at 4). She alleged
20   that as a result of the incident, she suffers from “extreme depression, Post-
21   traumatic stress disorder, overwhelming amounts of anxiety, panic attacks,
22   nightmares, attempts and thoughts of suicide, fear of people and going
23   outside, physical disgust in self and extreme lack of self-confidence, lack of
24   trust in people and loved ones, paranoia and delusions that everyone is out
25   to get and/or hurt her.” (ECF No. 22 at 6). Additionally, she was admitted
26   for inpatient psychological treatment due to suicidal thoughts and had to


                                             2
                                                                        19cv1402-JM-AGS
     Case 3:19-cv-01402-JM-AGS Document 31 Filed 12/10/20 PageID.108 Page 3 of 8




1    withdraw from school. (Id.).
2         Plaintiff insured Does 1, 2, and 3 and agreed to pay for their defense in
3    the Underlying Action, subject to a reservation of rights. (ECF No. 30 at 1).
4    Allstate alleged that it owed no duty to defend Doe 1, Doe 2, and/or Doe 3 in
5    the Underlying Action because the policy excludes coverage for intentional
6    and/or criminal acts and because Insurance Code section 533 precludes
7    coverage for “willful” acts. (ECF No. 1 at 7).
8         The proposed settlement for Jane Doe is $100,000, with $25,000 being
9    directed to Jane Doe’s counsel for his work. (ECF No. 22 at 2). Plaintiff
10   agreed to pay $42,000 of the settlement payment, and Does 1, 2, and 3
11   agreed to pay $58,000. (ECF No. 30 at 2). No costs were retained, nor were
12   there any medical liens asserted. (ECF No. 22 at 2). Jane Doe, therefore,
13   would receive a net settlement of $75,000.
14                  II.   RELEVANT PROCEDURAL HISTORY
15        On July 29, 2019, Plaintiffs filed a complaint against Defendants for
16   declaratory relief and reimbursement regarding Jane Doe v. DOES 1, 2, & 3,
17   Case No. 37-2018-00061160-CU-NP-NC, the Underlying Action. (ECF No.
18   1). At a Continued Early Neutral Evaluation Conference held before
19   Magistrate Judge Andrew G. Schopler on January 10, 2020, both this case
20   and the Underlying Action were settled. (ECF No. 30 at 2). Though Jane
21   Doe has since turned eighteen, this settlement agreement was made
22   contingent upon court approval of the minor’s compromise in both the
23   Underlying Action and this Declaratory Relief Action. (ECF No. 30 at 3); see,
24   e.g., Anthem Life Ins. Co. v. Olquin, No. 1:06-CV-1165 GSA, 2008 WL
25   1366103 (E.D. Cal. Apr. 9, 2008) (requiring minor’s compromise where minor
26   turned eighteen following the settlement agreement, but prior to


                                            3
                                                                       19cv1402-JM-AGS
     Case 3:19-cv-01402-JM-AGS Document 31 Filed 12/10/20 PageID.109 Page 4 of 8




1    adjudication of the minor’s compromise).
2         On September 25, 2020, Superior Court Judge Timothy M. Casserly
3    issued an order approving the compromise as to the Underlying Action.
4    (ECF No. 22 at 20-23). On October 28, 2020, the parties filed a joint motion
5    with this Court for approval of the minor’s settlement. (ECF No. 22). In
6    light of Judge Schopler’s involvement in the settlement discussions at the
7    Early Neutral Evaluation Conferences, the matter was referred to United
8    States Magistrate Judge Mitchell D. Dembin for Report and
9    Recommendation. (ECF No. 23). On December 1, 2020, the parties provided
10   supplemental information as directed by this Court. (ECF No. 30). The
11   parties request the Court approve a settlement providing Jane Doe with a
12   sum of $100,000, with $25,000 of that sum to be retained by her counsel as
13   fees. (ECF No. 22 at 2).
14                              III. LEGAL STANDARD
15        Pursuant to Federal Rule of Civil Procedure 17(c), district courts have a
16   special duty to safeguard the interests of litigants who are minors. See
17   Robidoux v. Rosengren, 638 F.3d 1177, 1179 (9th Cir. 2011); Fed. R. Civ. P.
18   17(c). Rule 17(c) provides, in relevant part, that a district court “must
19   appoint a guardian ad litem—or issue another appropriate order—to protect
20   a minor or incompetent person who is unrepresented in an action.” Fed. R.
21   Civ. P. 17(c). Accordingly, under Civil Local Rule 17.1, a court order or
22   judgment is required for any action in which a minor has an interest to be
23   settled, compromised, voluntarily discontinued, dismissed or terminated.
24   Civ. L.R. 17.1(a).
25        This special duty requires district courts to “conduct [their] own
26   inquiry to determine whether the settlement serves the best interests of the


                                            4
                                                                       19cv1402-JM-AGS
     Case 3:19-cv-01402-JM-AGS Document 31 Filed 12/10/20 PageID.110 Page 5 of 8




1    minor.” Dacanay v. Mendoza, 573 F.2d 1075, 1080 (9th Cir. 1978); see also
2    Salmeron v. United States, 724 F.2d 1357, 1363 (9th Cir. 1983). The district
3    court considers “whether the net amount distributed to each minor plaintiff
4    in the settlement is fair and reasonable in light of the facts of the case, the
5    minor’s specific claim, and recovery in similar cases . . . without regard to the
6    proportion of the total settlement value designated for adult co-plaintiffs or
7    plaintiff’s counsel....” Robidoux, 638 F.3d at 1182.
8         The Robidoux court expressly limited its holding to evaluation of a
9    minor's federal claims and did “not express a view on the proper approach for
10   a federal court to use when sitting in diversity and approving the settlement
11   of a minor's [or incompetent's] state law claims.” Id. at 1179 n.2. District
12   courts are split on whether the Robidoux standard applies to the evaluation
13   of a minor’s compromise regarding state law claims. Some district courts
14   have simply applied the Robidoux standard when exercising diversity
15   jurisdiction over state law claims, finding it persuasive in that “it provides a
16   framework for evaluating the reasonableness and fairness of Plaintiff’s
17   settlement.” DeRuyver v. Omni La Costa Resort & Spa, LLC, No. 3:17-CV-
18   0516-H-AGS, 2020 WL 563551, at *2 (S.D. Cal. Feb. 4, 2020); see also
19   Mugglebee v. Allstate Ins. Co., No. 14-CV-2474 JLS (JMA), 2018 WL
20   1410718, at *2 (S.D. Cal. Mar. 21, 2018) (“District courts, however, have
21   found Robidoux applicable in state law claims.”).
22        Other district courts have reviewed settlements of state law claims
23   “with an eye towards the state standard, which focuses on the ‘best interests
24   of the minor,’” yet still also applied the Robidoux standard to ensure
25   consideration of all potentially relevant factors. Doe v. Lincoln Military
26   Prop. Mgmt. LP, No. 320CV00224GPCAHG, 2020 WL 5587488, at *4 (S.D.


                                             5
                                                                        19cv1402-JM-AGS
     Case 3:19-cv-01402-JM-AGS Document 31 Filed 12/10/20 PageID.111 Page 6 of 8




1    Cal. Sept. 18, 2020), report and recommendation adopted, No.
2    320CV00224GPCAHG, 2020 WL 5810168 (S.D. Cal. Sept. 30, 2020). Still
3    others limit their analysis to California state law. See e.g., Del. Life Ins. Co.
4    v. Moore, No. 18cv944-L (MSB), 2019 U.S. Dist. LEXIS 27968, at *8 (S.D.
5    Cal. Feb. 21, 2019); Primerica Life Ins. Co. v. Cassie, 2013 U.S. Dist. LEXIS
6    56707, at *3 (E.D. Cal. Apr. 18, 2013).
7                                  IV.   DISCUSSION
8         The underlying claims and resulting settlement before this court are
9    based solely on state substantive law. The settlement agreement at issue
10   has already been approved in state court; therefore, this Court finds
11   application of the Robidoux standard to be sufficient in further ensuring the
12   reasonableness and fairness of the minor’s settlement.
13        To determine whether the net recovery of a minor’s settlement is in the
14   best interests of the minor, a district court should look to “the facts of the
15   case, the minor’s specific claim, and recovery in similar cases.” Robidoux,
16   638 F.3d at 1182. This Court has carefully reviewed the facts of the case and
17   the minor’s specific claims. The parties have not identified any similar cases
18   to support the approval of this minor’s compromise. The Court has reviewed
19   recoveries received in other similar actions to the extent feasible, given that
20   the terms of such settlements are often kept confidential. See, e.g., Doe No.
21   59 v. Santa Rosa City Sch., No. 3:16-cv-01256-WHO, 2017 U.S. Dist. LEXIS
22   125422 (N.D. Cal. Aug. 8, 2017) (keeping terms of the settlement confidential
23   where court granted petition for minor’s compromise regarding the alleged
24   sexual assault of fifteen-year-old girl who was then diagnosed with post-
25   traumatic stress disorder, and suffered ongoing physical, psychological, and
26   emotional injuries).


                                               6
                                                                         19cv1402-JM-AGS
     Case 3:19-cv-01402-JM-AGS Document 31 Filed 12/10/20 PageID.112 Page 7 of 8




1         Further, the parties explain that this matter has been “heavily argued
2    and contested at two separate Early Neutral Evaluation Conferences.” (ECF
3    No. 22 at 2). In their joint supplemental brief regarding this minor’s
4    compromise, they elaborate that the proposed settlement “reflects a
5    recognition that DOES 1, 2, and 3 were sued over an alleged sexual assault
6    upon a minor girl, and that Allstate’s complaint for declaratory relief raised
7    plausible reasons why it potentially owed no coverage obligations
8    whatsoever.” (ECF No. 30 at 2-3).
9         The settlement agreement provides that the respective payments by
10   Plaintiff and Does 1, 2, and 3 were to be made by February 29, 2020 and held
11   in escrow pending the approval of the minor’s compromise by this Court and
12   the state court presiding over the Underlying Action. (ECF No. 30 at 3).
13   Additionally, Jane Doe agreed to file a Request for Dismissal of the
14   Underlying Action in its entirety with prejudice, and Plaintiff agreed to file a
15   Stipulation of Dismissal of this case in its entirety with prejudice. (Id.).
16   Upon review of these terms of settlement and in consideration of the net
17   amount of $75,000 which is to be recovered by Jane Doe, the Court finds that
18   this compromise is fair, reasonable, and in her best interest.
19                                V.    CONCLUSION
20        For the foregoing reasons, IT IS HEREBY RECOMMENDED that
21   the District Court issue an Order: (1) Approving and Adopting this Report
22   and Recommendation; and (2) GRANTING the parties’ Joint Motion for
23   Approval of Minor’s Compromise.
24        IT IS HEREBY ORDERED that any written objections to this Report
25   must be filed with the Court and served on all parties no later than
26   December 24, 2020. The document should be captioned “Objections to


                                             7
                                                                        19cv1402-JM-AGS
     Case 3:19-cv-01402-JM-AGS Document 31 Filed 12/10/20 PageID.113 Page 8 of 8




1    Report and Recommendation.”
2         IT IS FURTHER ORDERED that any reply to the objection shall be
3    filed with the Court and served on all parties no later than December 31,
4    2020. The parties are advised that the failure to file objections within the
5    specified time may waive the right to raise those objections on appeal of the
6    Court’s order. See Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998).
7         IT IS SO ORDERED.
8    Dated: December 10, 2020
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26


                                            8
                                                                       19cv1402-JM-AGS
